Citation Nr: 1117758	
Decision Date: 05/09/11    Archive Date: 05/17/11

DOCKET NO.  06-19 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating greater than 20 percent for low back strain with degenerative joint disease (DJD) and disc space narrowing. 

2.  Entitlement to an initial rating greater than 10 percent for left elbow DJD.  

3.  Entitlement to an initial rating greater than 10 percent for right elbow DJD.

4.  Entitlement to an initial rating greater than 10 percent for cervical spine DJD prior to August 18, 2010.

5.  Entitlement to a disability rating greater than 20 percent for cervical spine DJD from August 18, 2010.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1979 to January 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, that granted service connection for low back strain with DJD and disc space narrowing with an evaluation of 10 percent, left and right elbow DJD with an evaluation of 10 percent for each elbow, and cervical spine DJD with an evaluation of 0 percent.  An April 2006 rating decision increased the evaluation of the Veteran's cervical spine DJD to 10 percent.  A subsequent March 2008 rating decision increased the evaluation of the Veteran's low back strain to 20 percent effective March 18, 2008.  

The Veteran testified at a Board hearing at the RO in June 2009 before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing has been associated with the record on appeal.  The Board remanded the case for further development in July 2010.  An October 2010 rating decision increased the Veteran's initial evaluation for low back strain to 20 percent for the entire rating period and increased the Veteran's evaluation for cervical spine DJD to 20 percent effective August 18, 2010.  

The Board acknowledges that the issues of service connection for carpal tunnel syndrome of the left and right wrists were on appeal.  The RO granted service connection for those issues in an October 2010 rating decision.  Therefore, those issues are no longer before the Board and are not addressed in the following decision.  All required development was completed on the remaining issues and the case was returned to the Board for adjudication.  See Stegall v West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The Veteran's low back strain with DJD is manifested by range of motion to 50 degrees flexion, and is not manifested by ankylosis of the thoracolumbar spine.  

2.  The Veteran's left elbow DJD is manifested by range of motion from 30 degrees extension to 105 degrees flexion with pain that does not additionally limit range of motion findings.

3.  The Veteran's right elbow DJD is manifested by range of motion from 5 degrees extension to 95 degrees flexion with pain that does not additionally limit range of motion findings.

4.  Prior to August 18, 2010, the Veteran's cervical spine DJD is manifested by forward flexion of 35 degrees and combined range of motion of the cervical spine of 215 degrees. 

5.  From August 18, 2010, the Veteran's cervical spine DJD is manifested by forward flexion of 40 degrees without any evidence of ankylosis of the cervical spine.  


CONCLUSIONS OF LAW

1.  The criteria for a higher initial disability rating in excess of 20 percent for low back strain with DJD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (2002); 38 C.F.R. §§ 3.159, 3.321, Part 4, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5242 (2010).  

2.  The criteria for a higher initial disability rating in excess of 10 percent for left elbow DJD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, Part 4, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5206 (2010).

3.  The criteria for a higher initial disability rating in excess of 10 percent for right elbow DJD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, Part 4, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5206 (2010).

4.  The criteria for a higher initial disability rating in excess of 10 percent for cervical spine DJD have not been met prior to August 18, 2010.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (2002); 38 C.F.R. §§ 3.159, 3.321, Part 4, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5242 (2010).  

5.  The criteria for a higher disability rating in excess of 20 percent for cervical spine DJD have not been met from August 18, 2010.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (2002); 38 C.F.R. §§ 3.159, 3.321, Part 4, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5242 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002), and implemented by regulation, 38 C.F.R.  §§ 3.102, 3.156(a), and 3.326(a) (2010), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1).

The appeals for a higher initial rating for low back strain, cervical spine DJD, and bilateral elbow DJD arise from a disagreement with the initial evaluations following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the Veterans Law Judge (VLJ) noted the elements of the claim that were lacking to substantiate the claims for higher initial ratings for low back strain, cervical spine DJD, and bilateral elbow DJD.  The Veteran was assisted at the hearing by an accredited representative from the Texas Veterans Commission.  The representative and the VLJ asked questions to draw out the state of the Veteran's disabilities.  In addition, the VLJ requested information regarding any current treatment and symptoms as well as the Veteran's ability to function in his current employment.  No additional pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or the representative.  The hearing focused on the elements necessary to substantiate the claims and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for higher initial disability ratings.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2). 

The Board also finds that there has been substantial compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes VA examination reports, VA treatment records, private treatment records, and lay evidence.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case, and no further action is necessary.  See generally 38 C.F.R.  § 3.159(c).  No additional pertinent evidence has been identified by the Veteran.   

The Veteran was afforded VA examinations in September 2004, March 2006, March 2008, and August 2010.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Board notes that the examiners were provided with an accurate history, the Veteran's history and complaints were recorded, the examination reports set forth detailed examination findings in a manner that allows for informed appellate review under applicable VA laws and regulations, and the examiners offered the necessary findings.  The Board finds the examinations to be sufficient and adequate for rating purposes.  Thus, further examination is not necessary.  For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issues on appeal.

Higher Initial Rating - Laws and Regulations

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time, and different ratings can be assigned for different periods of time in a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).

It should be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.

Higher Initial Rating for Low Back Strain

The Veteran's service-connected low back strain with degenerative joint disease and disc space narrowing is rated for limitation of motion.  The Board notes that this is a staged rating.  The Veteran received a 100 percent disability rating from April 15, 2010 to August 1, 2010 for convalescence after surgery, but was then returned to his 20 percent rating.  In the decision below, the Board addresses the period prior to April 15, 2010 and after August 1, 2010 together.  

The Veteran's low back strain with degenerative joint disease and disc space narrowing was rated under Diagnostic Code 5242 for degenerative arthritis of the spine.  Diagnostic Code 5242 directs the rating body to first address degenerative arthritis under Diagnostic Code 5003.  That provision however states that the disability should be rated under limitation of motion provisions and is only applicable if the disability is noncompensable under the appropriate diagnostic codes.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  As the Veteran's low back strain is compensable under limitation of motion provisions, Diagnostic Code 5003 is not applicable.  

Under the General Rating Formula for Diseases and Injuries of the Spine, a rating of 20 percent is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees, or combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A rating of 40 percent is assigned for forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is assigned for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a.  

Normal ranges of motion of the thoracolumbar spine are 30 degrees in extension, 90 degrees in flexion, 30 degrees in lateral flexion, and 30 degrees in rotation.  38 C.F.R. § 4.71, Plate V.  

VA treatment records show chronic low back pain with the use of a walker or cane.  The Veteran reported he cannot walk for long distances and has difficulty sitting in one place for an extended period of time.  A December 2005 private treatment record noted pain at 60 degrees left with dorsiflexion.  A February 2006 VA treatment record showed full range of motion of the back with tenderness over the mid lumbar spine.  An April 2009 VA treatment record showed bilateral lumbar muscle spasms with restricted range of motion.  

The Veteran was afforded a general VA medical examination in September 2004.  The Veteran reported low back pain and loss of balance at times secondary to the pain.  The examiner described the Veteran's posture and gait as normal.  The Veteran's range of motion was not affected by habitus or other factors.  The examiner noted that decreased range of motion can be experienced as the condition comes and goes throughout the day with exacerbations.  The examiner noted the only objective findings of the lumbar spine were positive tenderness to palpation of the lower back.  His range of motion was measured at flexion to 90 degrees with pain from 5 to 90 degrees and back to 5 degrees, extension to 30 degrees, bilateral lateral flexion to 35 degrees with pain from 20 to 35 degrees bilaterally, and bilateral rotation to 30 degrees.  

The Veteran was afforded another VA examination in March 2006.  The Veteran reported low back pain.  The examiner described the spine as symmetrical and the Veteran's posture as somewhat rigid.  His gait was normal.  The Veteran's range of motion was measured to 70 degrees flexion, 15 degrees extension with pain at 15 degrees, 30 degrees bilateral lateral flexion, and 30 degrees bilateral rotation.  The examiner found no additional limitations with repetitive use and no change in range of motion.  He noted right paralumbar tenderness with minimal guarding.  He found no spasms or other postural abnormalities.  He also noted no intervertebral disc syndrome.  

During the March 2008 VA examination, the Veteran reported chronic pain in the lumbosacral region.  The examiner noted stiffness of posture with a guarded gait.  Range of motion was measured to 60 degrees flexion, 5 degrees extension, 25 degrees bilateral lateral flexion, and 25 degrees bilateral rotation with right paralumbar pain with right lateral flexion and rotation at the end range, but without additional limitation s with repetitive use.  The examiner found no change in range of motion and therefore no paralumbar muscle spasms.  He did find diffuse tenderness with some guarding bilaterally.  He noted no intervertebral disc syndrome.  The examiner found that pain (including pain on repeated use), fatigue, weakness, lack of endurance, and incoordination do not additionally limit joint function.  

The August 2010 VA examination report noted chronic daily pain in the lumbar spine.  The examiner noted no incapacitating episodes.  The examiner noted stiffness with rigid posture and antalgic gait assisted with support cane.  The thoracolumbar spine ranges of motion were to 50 degrees forward flexion, 15 degrees extension, 20 degrees bilateral lateral flexion, and 20 degrees bilateral rotation with pain throughout the range of motion.  The examiner noted no ankylosis, muscle spasm, or abnormal spinal contour.  The examiner noted that the Veteran has continued pain with repetitive use with no change in range of motion findings.  

After a review of all the lay and medical evidence of record, the Board finds that the Veteran's low back strain at no time during the initial period on appeal manifested to the level of a 40 percent evaluation.  To receive a 40 percent evaluation, the evidence must show forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the thoracolumbar spine.  

Multiple medical records show a finding of no ankylosis of the spine.  Additionally, the Veteran has at no point asserted that he experiences ankylosis of the thoracolumbar spine.  The record also does not show limitation of motion to 30 degrees or less of forward flexion of the thoracolumbar spine.  The Veteran's forward flexion was limited to 50 degrees in August 2010.  The record at no time indicates that the Veteran's range of motion is limited beyond 50 degrees.  

The Board notes that the March 2006, March 2008, and August 2010 VA examinations specifically addressed the criteria set forth in DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Veteran's range of motion was not found to be additionally limited by increased pain, incoordination, fatigue, weakness, or lack of endurance on repetitive use.  38 C.F.R. §§ 4.40, 4.45.  The Board acknowledges the findings of pain throughout the Veteran's range of motion at different times in the record.  The examiners specifically noted no change in range of motion due to the pain or repetitive motion.  Applying the DeLuca criteria, the Veteran's symptomatology does not lead to a higher rating for the low back.

The Board has considered other possibly applicable Diagnostic Codes, specifically 5243 for intervertebral disc syndrome.  38 C.F.R. § 4.71a.  The VA examiners specifically found no intervertebral disc syndrome and no incapacitating episodes.  Without evidence showing intervertebral disc syndrome or incapacitating episodes, Diagnostic Code 5243 is not applicable.  

The Board finds that a preponderance of the evidence is against the claim for a higher initial disability rating than 20 percent for low back strain for any period of rating on appeal prior to April 15, 2010 and after August 1, 2010.  As the preponderance of the evidence is against the claims, the benefit of the doubt rule is not applicable, and the claims must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.  

Higher Initial Rating for Left and Right Elbow DJD

The Board will address the Veteran's left elbow DJD and right elbow DJD together as the evidence is closely related and they are rated under the same regulations.  The Veteran's service-connected left and right elbow DJD is rated for limitation of motion.  Normal ranges of motion of the elbow are 0 degrees in extension, 145 degrees in flexion, 80 degrees of pronation, and 85 degrees of supination.  38 C.F.R. § 4.71, Plate I.  The Veteran is right-handed.

Degenerative arthritis is rated under Diagnostic Code 5003.  Diagnostic Code 5003 addresses degenerative arthritis and provides that degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints involved.  When the specific joint or joints involved is noncompensable under the appropriate Diagnostic Codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, the Veteran should be rated at 10 percent disabling with x-ray evidence of involvement of two or more major joints or two or more minor joint groups and 20 percent disabling with x-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a.

The Board then turns to the limitation of motion provisions.  Under Diagnostic Code 5206, limitation of flexion to 45 degrees of the major forearm warrants a 50 percent rating and of the minor forearm warrants a 40 percent rating, to 55 degrees warrants 40 percent and 30 percent ratings respectively, to 70 degrees warrants 30 percent and 20 percent ratings respectively, to 90 degrees warrants a 20 percent rating bilaterally, to 100 degrees warrants a 10 percent rating bilaterally, and to 110 degrees warrants a noncompensable rating bilaterally.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5207, limitation of extension to 110 degrees of the major forearm warrants a 50 percent rating and of the minor forearm warrants a 40 percent rating, to 100 degrees warrants 40 percent and 30 percent ratings respectively, to 90 degrees warrants 30 percent and 20 percent ratings respectively, to 75 degrees warrants a 20 percent rating bilaterally, to 60 degrees warrants a 10 percent rating bilaterally, and to 45 degrees warrants a 10 percent rating bilaterally.  38 C.F.R. § 4.71a.

After a review of all the lay and medical evidence of record, the Board finds that the Veteran's left and right elbow DJD at no time during the initial period on appeal manifested to the level of a 20 percent evaluation.  

During the September 2004 VA examination, the Veteran reported sharp pain in the bilateral elbows alleviated by NSAIDs.  The Veteran denied dislocation, subluxation, inflammatory arthritis, or prosthesis.  Upon examination, the examiner found no ankylosis.  The Veteran's range of motion was not affected by habitus or other factors.  The examiner acknowledged that decreased range of motion can be experienced as the condition comes and goes throughout the day with exacerbations and the exacerbations may additionally limit range of motion.  The examiner found it impossible to accurately express the additional limitation of motion caused by pain, fatigue, and lack of endurance.  Range of motion of the elbows was flexion to 105 degrees with pain at 105 degrees on the left and to 110 degrees in the right with pain at 110 degrees.  The examiner noted a 15 degree flexion deformity of the left elbow.  

A December 2005 VA treatment record showed range of motion measurement s of the left elbow from 30 degrees extension to 110 degrees flexion.  The range of motion of the right elbow was described as within normal limits.  The examiner noted that the Veteran's upper extremities were well within functional limits.  

During the March 2006 VA examination, the Veteran reported pain and stiffness.  The examiner found no instability and no swelling.  The examiner noted mild tenderness in the lateral epicondyle area without any effusion.  The Veteran's range of motion was measured from 0 degrees extension to 135 degrees flexion with point pain with flexion of the right elbow.  The examiner noted no additional limitations with repetitive use and no change in range of motion.  

In March 2008, the Veteran was afforded another VA examination.  The Veteran reported pain, stiffness, and swelling at times with locking when the Veteran lifts weights.  The examiner noted tenderness in the olecranon area with extension to 5 degrees and flexion to 120 bilaterally.  The examiner noted end range pain without additional limitations with repetitive use.  He found no change in range of motion, but did note guarding of the movement in both elbows.  The examiner specifically noted no additional limitation of joint function due to pain (including pain on repeated use), fatigue, weakness, lack of endurance, or incoordination.  

In October 2009, treatment records showed range of motion findings of the left elbow to 110 degrees flexion.  The right elbow range of motion was flexion to 95 degrees.  

During the August 2010 VA examination, the Veteran reported pain in both elbows with stiffness and swelling on an intermittent basis.  He reported no dislocation or subluxation.  Upon examination, the examiner noted left elbow range of motion of 0 to 120 degrees with pain throughout.  The right elbow range of motion was extension to 5 degrees and flexion to 110 degrees.  The examiner observed guarding of movement.  The examiner noted continued pain with repetitive use, but no change in range of motion. 

The Board finds that neither the Veteran's left elbow DJD nor right elbow DJD meets the criteria for a 20 percent rating for limitation of motion.  At no time during the initial period on appeal was the elbow symptomatology shown to include limitation of flexion to 90 degrees or limitation of extension to 75 degrees.  The Board notes that the March 2006, March 2008, and August 2010 VA examinations specifically addressed the criteria set forth in DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Veteran's range of motion was not found to be additionally limited by increased pain, incoordination, fatigue, weakness, or lack of endurance on repetitive use.  38 C.F.R. §§ 4.40, 4.45.  The Board acknowledges the findings of pain throughout the Veteran's range of motion.  The pain did not, however, create additional limitation of motion.  

The Veteran's right elbow range of motion was noted at flexion to 95 degrees, which warrants a 10 percent rating under limitation of motion provisions.   Although that treatment record did not specifically address whether pain caused additional limitation of motion, multiple other medical records do address pain and other DeLuca factors.  When considering pain, incoordination, fatigue, weakness, or lack of endurance on repetitive use, the Veteran's right elbow range of motion did not manifest with limitation of motion to 90 degrees flexion.  Therefore, applying the DeLuca criteria, the Veteran's symptomatology does not lead to a higher rating for the right elbow.

The Veteran's pain was specifically considered in assigning a 10 percent rating to the left elbow, as the Veteran's range of motion does not manifest with the required limitation of motion for a 10 percent rating under Diagnostic Codes 5206 and 5207.  As such, the 10 percent evaluation is applied solely due to the Veteran's complaints of pain due to degenerative arthritis with some limitation of motion under Diagnostic Code 5003.  Applying the DeLuca criteria, the Veteran's symptomatology does not lead to a higher rating for the left elbow.

The Board has considered other possibly applicable diagnostic codes, to include Diagnostic Code 5205 requiring ankylosis of the elbow and Diagnostic Code 5209 requiring joint fracture with marked cubitus varus or cubitus valgus deformity or with ununited fracture of the head of the radius.  38 C.F.R. § 4.71a.  The evidence does not support a separate rating under either of these codes.  No credible evidence, medical or lay, shows ankylosis or joint fracture.  

Based on the analysis above, the Board finds that a preponderance of the evidence is against the claims for higher initial disability ratings than 10 percent for left elbow DJD and right elbow DJD for any period of rating on appeal.  As the preponderance of the evidence is against the claims, the benefit of the doubt rule is not applicable, and the claims must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Higher Initial Rating for Cervical Spine DJD

The Veteran's service-connected cervical spine DJD is rated for limitation of motion.  The Board notes that this is a staged rating.  The Veteran received a 10 percent disability rating prior to August 18, 2010 and a 20 percent disability rating after August 18, 2010.  The Board will address both these time periods below.  

The Veteran's cervical spine DJD was rated under Diagnostic Code 5242 for degenerative arthritis of the spine.  As seen with in the low back strain analysis above, Diagnostic Code 5242 directs the rating body to first address degenerative arthritis under Diagnostic Code 5003.  That provision however states that the disability should be rated under limitation of motion provisions and is only applicable if the disability is noncompensable under the appropriate diagnostic codes.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  As the Veteran's cervical spine DJD is compensable under limitation of motion provisions, Diagnostic Code 5003 again is not applicable.  

Under the General Rating Formula for Diseases and Injuries of the Spine, a rating of 10 percent for forward flexion of the cervical spine greater than 30 degrees, but not greater than 40 degrees, or combined range of motion of the cervical spine greater than 170, but not greater than 335 degrees.  A rating of 20 percent is assigned for forward flexion of the cervical spine greater than 15 degrees, but not greater than 30 degrees, or combined range of motion of the cervical spine not greater than 170 degrees.  A rating of 30 percent is assigned for forward flexion of the cervical spine 15 degrees or less or favorable ankylosis of the entire cervical spine.  A 40 percent rating is assigned for unfavorable ankylosis of the entire cervical spine.  A 100 percent rating is assigned for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a.  

Normal ranges of motion of the cervical spine are 45 degrees in extension, 45 degrees in flexion, 45 degrees in lateral flexion, and 80 degrees in rotation.  38 C.F.R. § 4.71, Plate V.  

The Veteran was afforded a VA examination of the spine in March 2006.  The veteran reported a history of neck pain at a level of 9 out of 10.  The Veteran's range of motion was forward flexion to 45 degrees, extension to 40 degrees with pain at the end point, bilateral lateral flexion to 35 degrees, and bilateral rotation to 65 degrees.  The examiner specifically found no other pain except as mentioned above and no additional limitation with repetitive use with no change in range of motion.  He found paracervical area tenderness, but no other postural abnormalities.  

The March 2008 VA examination report shows complaints of pain in the neck that is chronic and sharp in nature.  The examiner measured range of motion at 35 degrees flexion, 40 degrees extension, 30 degrees bilateral lateral flexion, and 40 degrees bilateral rotation with end range pain in the right lateral flexion and right lateral rotation without any additional limitations with repetitive use.  The examiner noted no change in range of motion.  He also found no postural abnormalities or paracervical muscle spasms.  He noted no intervertebral disc syndrome or incapacitating episodes.  He reported no additional limitation of joint function due to pain (including pain on repeated use), fatigue, weakness, lack of endurance, or incoordination.  

During the August 2010 VA examination, the Veteran reported neck pain on a constant basis.  The examiner noted no incapacitating episodes.  The range of motion of the cervical spine was measured to 40 degrees forward flexion, 42 degrees extension, 20 degrees right lateral flexion, and 30 degrees left lateral flexion.  Bilateral rotation could not be performed due to the severity of the Veteran's pain.  The examiner noted no spasms, fixed deformities, or ankylosis.  The examiner specifically noted that the Veteran had continued pain with repetitive use, but there was no change in range of motion findings.  

After a review of all lay and medical evidence, the Board finds that a higher initial rating in excess of 10 percent is not warranted prior to August 18, 2008, and the Board finds a higher rating in excess of 20 percent is not warrants from August 18, 2008 on.  

To receive a rating in excess of 10 percent, the evidence must show forward flexion of the cervical spine greater than 15 degrees, but not greater than 30 degrees, or combined range of motion of the cervical spine not greater than 170 degrees.  Prior to August 18, 2010, the Veteran's cervical spine forward flexion was measured at 35 degrees.  The lowest combined range of motion of the cervical spine prior to August 18, 2010 is 215 degrees.  

To receive a rating in excess of 20 percent the evidence must show forward flexion of the cervical spine 15 degrees or less or favorable ankylosis of the entire cervical spine.  The Veteran's forward flexion was measured at 40 degrees.  No record dated after August 18, 2010 shows additional limitation of forward flexion.  Additionally, all medical evidence shows no findings of ankylosis and no lay evidence asserts that the Veteran has ankylosis.  

The Board again notes that the March 2006, March 2008, and August 2010 VA examinations specifically addressed the criteria set forth in DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Veteran's range of motion was not found to be additionally limited by increased pain, incoordination, fatigue, weakness, or lack of endurance on repetitive use.  38 C.F.R. §§ 4.40, 4.45.  The examiners specifically addressed these criteria in determining range of motion findings, noting no additional limitation of joint function due to pain or repetitive motion.  Therefore, the range of motion findings cited above are given with the DeLuca criteria in mind.  

Again, the Board has considered other possibly applicable Diagnostic Codes, specifically 5243 for intervertebral disc syndrome.  38 C.F.R. § 4.71a.  The VA examiners found no intervertebral disc syndrome and no incapacitating episodes.  Without evidence showing intervertebral disc syndrome or incapacitating episodes, Diagnostic Code 5243 is not applicable for cervical spine DJD.  

The Board finds that the evidence does not warrant a higher initial rating in excess of 10 percent prior to August 18, 2010 and the evidence does not warrant an increased rating in excess of 20 percent after August 18, 2010.  The Board finds that a preponderance of the evidence is against the claims for a higher initial disability rating than 10 percent prior to August 18, 2010, and higher than 20 percent from August 18, 2010 for cervical spine DJD.  As the preponderance of the evidence is against the claims, the benefit of the doubt rule is not applicable, and the claims must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Extraschedular Consideration

To accord justice in an exceptional case where the schedular standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service, for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  The United States Court of Appeals for Veterans Claims has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008). The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the Veteran reported pain, swelling, stiffness, and limitation of motion related to his bilateral elbows and pain and limitation of motion related to his spinal disabilities.  As seen in the analysis above, the Board has considered these aspects of the Veteran's disabilities, and finds that the rating schedule (Diagnostic Codes 5206, 5207, 5242) adequately provides for ratings based on these symptoms or impairments.  Specifically, the Board has considered any additional functional limitation of motion due to pain, fatigue, or lack of endurance upon repetitive use as a result of the spinal and elbow disabilities.  Under 38 C.F.R. §§ 4.40, 4.45, 4.59, and DeLuca, pain, weakened movement, excess fatigability and incoordination, which may cause additional limitation of motion or joint function, are made a part of the schedular rating criteria.  The Board notes that the VA examiners discussed the effect of pain and repetition in determining the Veteran's range of motion measurements, and the Board has also considered the Veteran's lay statements addressing his pain and limitation of motion. 

As the Board has considered all facets of the Veteran's spinal and elbow disabilities in its schedular analysis, the Board finds that the Rating Schedule adequately measures and contemplates these aspects of his service-connected disabilities.  As the rating schedule is adequate to rate the Veteran's service-connected low back strain, cervical spine DJD, and bilateral elbow DJD, referral for extraschedular consideration is not warranted.


ORDER

A higher initial rating in excess of 20 percent for low back strain with DJD and disc space narrowing is denied.

A higher initial rating in excess of 10 percent for left elbow DJD is denied.

A higher initial rating in excess of 10 percent for right elbow DJD is denied.

A higher initial rating in excess of 10 percent for cervical spine DJD prior to August 18, 2010 is denied.

A higher disability rating in excess of 20 percent for cervical spine DJD from August 18, 2010 is denied.  




____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


